FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      January 11, 2022

                                   No. 04-20-00151-CV

                                  John PORTERFIELD,
                                        Appellant

                                             v.

                 DEUTSCHE BANK NATIONAL TRUST COMPANY,
                                 Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 18-366
                        Honorable Kirsten Cohoon, Judge Presiding


                                      ORDER
Sitting:     Rebeca C. Martinez, Chief Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice
             Lori I. Valenzuela, Justice

       Appellee’s motion for en banc reconsideration is DENIED. See TEX. R. APP. P. 49.5.
Appellee’s request for oral argument is also DENIED.


                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court